Citation Nr: 1229656	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-15 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a kidney disorder, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Rafael Modet, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In September 2010, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Little Rock RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In March 2011, the Board determined that new and material evidence had not been submitted to reopen the claims for entitlement to service connection for hypertension, umbilical hernia, right leg disorder, and a left thigh disorder.  The Board also denied a claim for service connection for a kidney disorder.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  A January 2012 joint motion for remand (Joint Motion) determined that the Board did not provide an adequate statement of reasons or bases for its determination on the issue of whether new and material evidence had been submitted to reopen the claim for hypertension and found that the claim for service connection for a kidney disorder was inextricably intertwined with the claim for hypertension.  The parties to the Joint Motion requested that the Court not disturb the remainder of the March 2011 decision.  In an Order dated in January 2012, the Court ordered that the Joint Motion be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  


FINDINGS OF FACT

1.  In May 2004, the RO denied the claim for service connection for hypertension.  The Veteran was notified of that decision, but did not initiate an appeal.

2.  Some of the evidence received since May 2004 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for hypertension. 

3.  Hypertension has been shown to be causally or etiologically related to the Veteran's military service.

4.  A kidney disorder has been shown to be causally or etiologically related to the Veteran's service-connected hypertension.  


CONCLUSIONS OF LAW

1.  The May 2004 RO rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2.  New and material evidence has been received, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Service connection is warranted for hypertension.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  A kidney disorder is proximately due to or aggravated by service-connected hypertension.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims on appeal are being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


LAW AND ANALYSIS

Hypertension

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

A May 2004 rating decision previously denied service connection for hypertension because there was no evidence of treatment for hypertension in service or within the first year following the Veteran's separation from service.  The Veteran was notified of the denial, but because the Veteran did not appeal that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

In November 2008, the Veteran sought to reopen his claim for service connection for hypertension.  As previously noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The evidence associated with the Veteran's claims file subsequent to the May 2004 decision includes, but is not limited to, VA and private treatment records as well as various statements made by the Veteran.  As noted above, the claim was previously denied because there was no evidence of hypertension during service.  However, a June 2012 private opinion from Dr. G.K. (initials used to protect the Veteran's privacy) stated that the Veteran had three blood pressure readings during service that were in the prehypertension or stage 1 hypertension range.  Obviously, this evidence is new in that it was not previously of record.  Moreover, this evidence relates to an unestablished fact necessary to substantiate his claim.  Further, as its credibility is presumed, the opinion raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since May 2004 warrants a reopening of the Veteran's claim of service connection for hypertension because it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).

Having determined that new and material evidence has been submitted, the Board will now address the claim for service connection for hypertension on the merits.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for certain diseases, such as hypertension, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Parenthetically, the Board notes that the term "hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  Dorland's Illustrated Medical Dictionary 1138 (30th ed. 2003).  Dorland's at 889.  For VA disability purposes, hypertension means diastolic pressure of predominantly 90 mm. or more or isolated systolic pressure of predominantly 160 mm. or more with diastolic pressure of less than 90 mm.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1).  For hypertension to be 10 percent disabling, diastolic pressure must be predominantly 100 or more, or systolic pressure must be predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for hypertension.

The Veteran's service treatment records contain several blood pressure readings.  On his June 1974 entrance examination, his blood pressure was 130/80.  During a November 4, 1975 (4 Nov. 75) annual evaluation, his blood pressure was 136/80.  A January 1976 record had a reading of 125/90, and an April 1976 record had a reading of 120/80.  There were no diagnoses of hypertension made during the Veteran's period of service.

Although the Veteran's post-service treatment records date from his separation of service until the present, the first mention of hypertension was in 1981.  In an April 1981 psychological evaluation by Dr. E.J.P., the Veteran reported that he suffered from hypertension, but indicated that whenever he had his blood pressure tested, it was normal.  In fact, the first diagnosis of hypertension was not until 1988.  A September 1988 VA treatment record noted borderline hypertension.  A December 1989 VA treatment record also stated that the Veteran had hypertension with fair control on Inderal.  Thus, the first diagnosis of hypertension was not until approximately 12 years after the Veteran's separation from service.

Nevertheless, there is a private opinion of record from Dr. G.K. linking the Veteran's hypertension to his period of service.  Dr. G.K. noted the Veteran's in-service blood pressure readings of April 11, 1975 (which the Board observes is actually November 4, 1975 (4 Nov. 75) as there is no April 11, 1975, blood pressure reading of record); January 12, 1976; and April 14, 1976; which were 136/80, 125/90, and 120/80, respectively.  He observed that no diagnosis of hypertension was made and no treatment was begun during service.  Dr. G.K. noted that the Veteran began treatment for hypertension in the 1980s.  

Dr. G.K. stated that the National High Blood Pressure Education Program (NHBPEP) issues guidelines for the diagnosis and treatment of hypertension.  The most recent guideline is The Seventh Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure, commonly referred to as JNC 7.  He observed that JNC 7 defines normal blood pressure as a systolic blood pressure less than 120 and a diastolic less than 80.  All blood pressures of 120/80 or greater are abnormal.  Blood pressures in the range of 120 to 129systolic or 80 to 89 diastolic represent high blood pressure in the "prehypertension" stage.  Blood pressures greater than 130 systolic or 89 diastolic represent hypertension of stages 1 or 2.  Hypertension is a condition with a spectrum of severity.  The distinction between "prehypertension" and "stage 1" and "stage 2" hypertension is one of degree rather than kind.

Dr. G.K. stated that the Veteran entered service with no history of hypertension.  He noted that none of the Veteran's in-service blood pressure readings were normal.  They were all in either the prehypertension or the stage 1 hypertension range.  Dr. G.K. explained that the reason the Veteran's hypertension was not diagnosed and treated during service is because medical understanding of hypertension has advanced in the years since the Veteran's service.  In the 1970s, "normal" blood pressure was defined according to population averages.  In the last 10 to15 years, research has become available allowing hypertension to be defined according to the levels that cause kidney, heart, and vascular disease.  Dr. G.K. indicated that we now know that organ damage begins at blood pressure levels previously thought to be normal.  He continued that as our understanding of blood pressure pathophysiology has changed so has the definition of hypertension.  Dr. G.K. concluded by stating that the pathologically elevated blood pressures recorded in the Veteran's service treatment records all represented medical hypertension.

The Board finds Dr. G.K.'s opinion to be probative.  In this regard, the Board observes that he is a specialist in internal medicine.  Moreover, Dr. G.K. based his opinion on a thorough review of the Veteran's claims file, as evidenced by his reference to the in-service blood pressure readings and notation that the Veteran was first treated for his hypertension in the 1980s, which is supported by the Board's review of the evidence.  He also supported his opinion with guidelines issued by the NHBPEP, which is based on extensive formal reviews of the peer reviewed medical literature.  Accordingly, the Board finds the opinion to be highly probative.

The Board does observe that Dr. G.K.'s statement that the Veteran entered service with no history of hypertension appears to be somewhat contradicted by the findings of the JNC 7 on which he based his opinion.  The Veteran's blood pressure upon entrance to service in June 1974 of 130/80 falls under the prehypertension stage, which indicates that the Veteran entered service with some degree of hypertension.  Nevertheless, he was not diagnosed with hypertension at entrance and was considered in sound condition.  Further, although there are private treatment records dated from 1955 to approximately 1962 of record, which pre-date the Veteran's entrance to service, none contain blood pressure readings.  Therefore, as it cannot be determined based on the current evidence of record whether the Veteran had hypertension and/or prehypertension before his service entrance, the presumption of soundness cannot be rebutted.  See 38 C.F.R. § 3.304(b) (2011).

In conclusion, there is persuasive private medical evidence indicating that the Veteran's hypertension began during his military service and no persuasive evidence to the contrary.  Accordingly, service connection must be granted.  38 C.F.R. § 3.303.  


Kidney disorder

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

Under section 3.310(b) of VA regulations, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  

As reflected above, service connection for hypertension has been established.  The Board observes that the evidence indicates that the Veteran has a kidney disorder that is related to his now service-connected hypertension.  In this regard, a December 2006 VA treatment entry indicated that the Veteran had a chronic kidney disease with elevated creatinines of 1.6-1.8 for the past year and bland urine sediment.  A January 2008 VA treatment entry noted that the Veteran had a history of hypertension since 1976 with CKD (chronic kidney disease) stage 3 questionably secondary to hypertension since 1988 and was referred to the renal clinical for evaluation of his CKD.  After evaluation, it was noted that the Veteran had a longstanding history of hypertension likely leading to nephrosclerosis although his kidney cortex looked within normal limits.  By July 2008, VA treatment notes reflected that the Veteran had CKD secondary to hypertension.

In his June 2012 opinion, Dr. G.K. also stated that it is more likely than not to a reasonable degree of medical certainty that the Veteran developed hypertension during his active military service, and as a direct result of that hypertension, he developed CKD.  Later in his opinion, Dr. G.K. added that hypertension is a known and common cause of CKD.  

The Board finds that there is sufficient evidence of record to conclude that the Veteran's service-connected hypertension caused or aggravated his kidney disorder.  There are three medical records indicating such, and there is nothing to the contrary.  Accordingly, the Board finds that service connection for a kidney disorder is warranted.  38 C.F.R. § 3.310.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for hypertension is reopened.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for a kidney disorder as secondary to service-connected hypertension is granted.  



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


